Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 27, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a sales representative for a washing machine cleaning company who was hired at a base salary of $230 a week plus commissions, resigned from his employment when several co-workers told him that after six months of employment his base salary would become a draw against commissions. Reversing the decision of the Administrative Law Judge, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. We reject claimant’s contention that the Board’s decision should be reversed because he never received notice of the employer’s appeal from the Administrative Law Judge’s decision. Even assuming that claimant was not notified of the employer’s appeal until after the Board rendered its decision (see, 12 NYCRR 463.1 [f]), this procedural defect was cured when the Board granted claimant’s application to reopen and reconsider its decision (see, Matter of Campbell [Hartnett], 176 AD2d 989; cf., Matter of David [Rappaport, Hertz, Cherson & Rosenthal— Sweeney], 222 AD2d 983, appeal dismissed 92 NY2d 941; Matter of Van Alphen [Hartnett], 179 AD2d 918).
Finally, we find substantial evidence in the record to support the Board’s decision. Claimant conceded that he did not question management regarding the information relayed by his co*650workers and, according to the employer, the terms of claimant’s compensation would not change after six months of employment. Considering the Board’s authority to resolve this credibility issue against claimant (see, Matter of Covello [Hepco Tours — Commissioner of Labor], 249 AD2d 646) and that dissatisfaction with one’s wages has been held not to constitute good cause for leaving one’s employment (see, Matter of Lewis [Hudacs], 195 AD2d 680), we decline to disturb the Board’s decision.
We have examined claimant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, Peters, Spain and Graífeo, JJ., concur. Ordered that the decision is affirmed, without costs.